internal_revenue_service number release date index number --------------------- ---------------------------------------- --------------------- --------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------ telephone number --------------------- refer reply to cc fip b02 plr-150147-11 date date legend taxpayer state a date date date date year a b c d e dear ----------------- ------------------------------------------------ ------------ ---------------------- ------------------------- --------------------- --------------------- ------- ---- --------- -- --------- -------- plr-150147-11 this is in reply to a letter dated date requesting a ruling on behalf of taxpayer you requested a ruling that the distribution described below will qualify for the dividends_paid deduction under sec_562 of the internal_revenue_code facts taxpayer is a publicly traded state a corporation that has elected under sec_856 to be treated as a real_estate_investment_trust reit for federal_income_tax purposes taxpayer specializes in the acquisition asset management development and redevelopment of neighborhood and community shopping centers located in metropolitan areas across the united_states on date taxpayer declared a distribution for the first quarter of year q1 distribution in the amount of dollar_figurea per share payable on date to shareholders of record of common_stock as of date taxpayer represents that based on the applicable state law the q1 distribution was validly declared prior to the declaration of the q1 distribution on date taxpayer closed a transaction the transaction with a third-party the joint_venture partner which involved the formation and investment in a new joint_venture the joint_venture as well as the investment by the joint_venture partner in publicly traded and non-traded shares of taxpayer’s common_stock the joint_venture partner’s investment in the publicly traded common shares the common shares and the non-traded shares of taxpayer’s common_stock was made pursuant to a subscription agreement the subscription agreement provided for the joint_venture partner to acquire the common shares in exchange for the subscription price on a per share basis and an additional_amount due to taxpayer if the transaction closed on or after the first day of the first quarter of year but on or before the record_date declared by taxpayer’s board_of directors for the payment of the regular quarterly dividend the additional_amount the distribution true-up was intended to compensate taxpayer for the excess portion of the full quarterly distribution payable with respect to its common_stock which represented the number of days in the quarter on which the newly issued shares acquired by the joint_venture partner were not outstanding taxpayer and the joint_venture partner agreed that economically the joint_venture partner was not entitled to the portion of the quarterly distribution allocable to those days in the quarter prior to the date on which the shares were issued to the joint_venture partner the distribution true-up was approximately dollar_figureb and was due and payable by the joint_venture partner on date as mentioned above the joint_venture partner also acquired c share s of convertible stock issued by taxpayer the common convertible stock the common convertible stock is a class of taxpayer’s common_stock that entitles the holder to voting rights and the right to receive distributions on a pari passu basis with other plr-150147-11 common shares in an amount equal to the same distribution payable with respect to the shares into which it could be converted the common convertible stock is not publicly traded like taxpayer’s other common_stock but it is convertible into d share s of taxpayer’s publicly traded common_stock upon the occurrence of certain events taxpayer paid the full q1 distribution to the joint_venture partner with respect to the common shares the joint_venture partner was also entitled to dollar_figuree of dividends with respect to the common convertible stock the convertible stock_dividends however because the amount of the q1 distribution true-up due from the joint_venture partner exceeded the amount of the convertible stock_dividends due to the joint_venture partner the joint_venture partner owed a net amount to taxpayer taxpayer contends that the convertible stock_dividends were constructively paid to the joint_venture partner on date because such dividends reduced the q1 distribution true-up that the joint_venture partner owed to taxpayer by dollar_figuree taxpayer also represents that it will treat the dividend of dollar_figuree paid to the joint_venture partner as a dividend to the extent of available earnings_and_profits for all purposes of the code and regulations law and analysis sec_857 provides that in order to be taxed as a reit the deduction for dividends_paid as defined in sec_561 and determined without regard to capital_gains dividends must equal or exceed the sum of percent of the reit’s taxable_income determined without regard to the dividends_paid deduction and percent of the excess of the net_income_from_foreclosure_property over the tax imposed on that income sec_857 provides that in determining reit taxable_income the deduction for dividends_paid as defined in sec_561 shall be allowed sec_561 provides that the deduction for dividends_paid shall be the sum of the dividends_paid during the year and the consent dividends for the taxable_year sec_562 provides that the term dividend shall include only dividends described in sec_316 sec_562 provides that the amount of any distribution shall not be considered as a dividend for purposes of computing the dividends_paid deduction unless such distribution is pro_rata with no preference to one class of stock as compared with another class except to the extent that the former is entitled to such preference sec_1_562-2 of the income_tax regulations provides that a corporation will not be entitled to a deduction for dividends_paid with respect to any distribution upon a plr-150147-11 class of stock if there is distributed to any shareholder of such class in proportion to the number of shares held by him more or less than his pro_rata part of the distribution as compared with the distribution made to any other shareholder of the same class nor will a corporation be entitled to a deduction for dividends_paid in the case of any distribution upon a class of stock if there is distributed upon such class of stock more or less than the amount to which it is entitled as compared with any other class of stock a preference exists if any rights to preference inherent in any class of stock are violated the disallowance where any preference in fact exists extends to the entire amount of the distribution and not merely to a part of such distribution for purposes of this ruling we are assuming that the convertible stock_dividends are dividends that qualify under sec_316 at the time of the q1 distribution the joint_venture partner owed taxpayer the distribution true-up the amount that would be distributed as the convertible stock_dividends was reflected in the reduced_amount currently owed from the joint_venture partner to taxpayer as a result of the distribution true-up accordingly the convertible stock_dividends are not preferential within the meaning of sec_562 and the q1 distribution will qualify for the dividends_paid deduction under sec_562 provided taxpayer has sufficient earnings_and_profits except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code furthermore we express no opinion as to whether the distribution qualifies as a dividend under sec_316 this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely jonathan d silver_ __________ jonathan d silver assistant branch chief branch office of associate chief_counsel financial institutions products
